Case: 5:21-cv-01036-JRA Doc #: 1-2 Filed: 05/18/21 10f 14. PagelD #: 13
DOC ID ----> 201734503594

QO A

DATE DOCUMENT iD DESCRIPTION FILING EXPED CERT COPY
42/12/2017 201734503594 Business Trust Assignment (BSA) 25.00 100.00 6.00 9,00

 

 

 

 

 

 

 

 

Receipt
This is not a bill. Please do not remit payment.

STARK COUNTY COMMISSIONERS
110 CENTRAL PLAZA SOUTH, SUITE 240
CANTON, OH 44702

 

STATE OF OHIO
CERTIFICATE

Ohio Secretary of State, Jon Husted
4073882

     
    
      
     
     
  
   
   
    
  

It is hereby certified that the Secretary of State of Ohio has custody of the business records for
UNITED STATES FEDERAL RESERVE SYSTEM

  

and, that said business records show the filing and recording of:
Document(s) Document No(s):

Business Trust Assignment 201734503594
Effective Date: 12/08/2017

   

  

Witness my hand and the seal of the
Secretary of State at Columbus, Ohio this
12th day of December, A.D. 2017.

  

United States of America

State of Ohio t Sr wee
Office of the Secretary of State Ohio Secretary of State

 

  

 

 

 
Case: 5:21-cv-01036-JRA Doc #: 1-2 Filed: 05/18/21 2 of 14. P
DOG ID ----> 201734503594 agelD #: 14

Form 544 Prescribed by:

 

Malt thie form to one of the folowing:

Tot Frog: (677) SOS-FILE (677-767-3453) Raguiat Feng (non expedite}

J 0 EF Canval Odio: (614) 466.3010 PO. Box 379
N T D wa. GhioSecraryrolsiate.gov OF e218
' Busser OhioSscretaryofSinte, Expedia Fliry (Two buslneas
Ohio Secretary of State “ ee aon

 

Raquires an achditional $100.00)
P.O. Bax 1390 -
Caturbus, OH 43218

 

 

 

 

 

 

Application for Exclusive Right to Name of Business Trus&,

and Transfer of Business Trust Name
Form Must Be Typed

 

 

OY 8-930 (NZ

   

(1) Application for Exclusive Right to (2) Transfer of Business Trust Name —
CT Name a Business Trust (118-BTN) (119-BSA) Tr
Filing Fee $50.00 Filing Fee $25.00

20

 

 

 

 

 

 

Any business trust that has not made the filings described under section 1746.04 of the Revised Code may
submit a written application for the exclusive right to use a specified name as the name of such business trust.

address of the transferee.

The right so obtained may be transferred by the applicant by the filing of a written transfer stating the name and -

 

 

if box (1) is checked above, please complete the following information

 

 

Business Trust Name to be Registered

 

 

 

 

Applicant's Address

 

Mailing Address

 

[__ | I

City State ZIP Code

 

 

~ if box (2) is checked above, please complete the following information |

 

 

Registration Number of Name Being Transferred 4073882

 

 

New Applicant's Name STARK COUNTY GOVERNMENT

 

 

 

 

New Applicant's Address Ht 10 CENTRAL PLAZA SOUTH
Mailing Address

CANTON | boris as7o2

City State ZIP Code

 

 

 

 

 

 

Form 544 Page 3 of 5 Last Revised: 03/90/2012

 
Case: 5:21-cv-01036-JRA Doc #: 1-2 Filed: 05/18/21 3 of 14. PagelD #: 15

DOG ID ----> 201734503594

 

 

By signing and submitting this form to the Ohio Secretary of State, the undersigned hereby certifies that he or she
has the requisite authority to execute this document.

Required

Must be signed by an
authorized officer of the
business trust.

if authorized represeniative
is an individual, then they
must sign in the "signature"
box and print their name

in the "Print Name” box.

if authorized representative
is a business entity, not an
individual, then please print
the business name in the
“signature” box, an
authorized representative
of the business entity

roust sign in the "By" box
and print their name in the
“Print Name” box.

 

UNITED STATES FEDERAL RESERVE SYSTEM |

 

 

 

 

Signature
By (if applicable)! Caney)

 

 

PMORGAN CHASE BANK, NATIONAL ASSOCIATION (2118141)

Print Name

 

 

 

 

THE FEDERAL RESERVE BANK OF FITE & CO. HOLDINGS
Signature .

 

 

(Chater hn Zn DRL KC (306557)

By {if applicable}

 

CHRISTOPHER ERIC FITE LLC (3888559)

Print Name

 

 

 

 

Form 544

Page 4 of 5 Last Revised: 03/30/2012
Case: 5:21-cv-01036-JRA Doc #: 1-2 Filed: 05/18/21 4 of 14. PagelD #: 16

Case 1:21-cv-00596-CJN Document 3-2 Filed 03/18/21 Page 1 of 1

SxAD 132: (Rew, $2703). Exeiplification Certificate ee

UNITED STATES District COURT
For the |  Districtof District of Columbia

 

EXEMPLIFICATION CERTIFICATE

1 Angela.D. Caesar x Clerk of this United States District Court,
keeper of: the records -and-seal, certify. that the atiached Gooumenis: | siti
Copy of Cantified Greén Caid Serves as CRIMINAL BOND in the'amount of $104,799,059.54.

 

  

 

 

 

 

are trac-copies of records of this Court. | US. Dette Coe, Distcled ot Galea ie
in testimony whereof I sign, my name: and affix the seal of this Court, jn this Disiiey ate
‘Washingion on SHi8/2021 —
ee . — ate
hoo Cand. Nichols _‘ a Judicial, Officer of this Court,
ceftify that . “Angela D: ‘Caesar . named above, is aiid.was on the: ‘date: noted,

 

Clerk of: this Court, ‘duly appoitited 3 ‘and sworn, anid keeper ofthe records and seal, and that ‘this certificate, and
the attestition of the record, aré in accordance with the laws of the United States,

 

 

 

 

jue “Signature of Julge
. Judicial Officer
Title
1, ___ Angela D. Caesar , Clerk of this ‘United States: District Couit,
keeper ‘of: the seal, eerily that the Honorable | Cans.Nichols ,
Jtidge:

nannied above, i is'arid was 6n the date noted a Judicial Officer of this Court, duly appointed, swom-and qualified,
and that I am well. acquainted with the Judge’s official signature. and know and certify the above ‘signature
io be that of the Judge:

 

 

 

Washin alos jgstimony whereof I sign my name, and affix the seal-of this Court at District of Columbia
a in this State, on Jf 18/2021 .
City , Date.

 

 

Clerk (By) Deputy Clerk

 

 

 
Case: 5:21-cv-01036-JRA Doc #: 1-2 Filed: 05/18/21 5 of 14. PagelD #: 17

Case 1:21-cv-00596-CJN Document 3-1 Filed 03/18/21 Page 1 of 2

 

Beaten ce ec) iA AA eal Cala a

 

 

 

 

 

 

 

 

 

_ EE 332 4L0 739 US

PO rennrgy 177 stuIy 2010 PSN 7830-02. 000-0083

   

 

 

 

 
Case: 5:21-cv-01036-JRA Doc #: 1-2 Filed: 05/18/21 6 of 14. PagelD #: 18

Case 1:21-cv-00596-CJN Document 3-1 Filed 03/18/21 Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 
Case: 5:21-cv-01036-JRA Doc #:
.- POC ID -—-> 201916803140

Ly

 

1-2 Filed: 05/18/21 7 of 14. PagelD #: 19

WO

DATE DOCUMENTID - DESCRIPTION FILING  &XPED CERT COPY
0642019 201916803140 FICTITIOUS NAME REGISTRATION (NFO): 39.00 100.00 0.00 -
Receipt
This is not a bill] Please do not remit payment.
CHRISTOPHER FITE
523 BELDEN AVENUE NE

CANTON, OH 44704

 

  

STAT
CERT
Ohio Secretary

 
  

 
  
    
 

 

It is hereby certified that the Secretary of

 

and, that said business rec
Document(s)
FICTITIOUS NAME REGISTRATION

 
 

   
 
 
   

 

Expiration Date: 06/17/2024

 

 

 
  

United States of America
State of Ohio
Office of the Secretary of State

 

  
 

THE FEDERAL RESERVE BANK OF FITE & CO, HOLDINGS

Effective Date: 06/17/2019

OF OHIO |
IFICATE

of State, Frank LaRose
4348937

State of Ohio has custody of the business records for

‘ords show the filing and recording of:
Document No(s):
201916803140

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
180 EAST BROAD STREET
COLUMBUS, OH 43213

  
  

Witness my hand and the seal of the
Secretary of State at Columbus, Ohio this
18th day of June, A.D. 2019.

Ohio Secretary of State

 

 

 

 

 

 

  

 

 

 

 

 
Case: 5:21-cv-01036-JRA Doc #: 1-2 Filed: 05/18/21 8 of 14. PagelD #: 20
.« DOC ID ----> 201916803140 |

: Form 534A Prescribed by:

OFFICE OF THE

Ohio Secretary of State

 

‘Toll Free: (877) SOS-FILE (877-767-3453)

Sali thie for to one of the Following:

Requinr Fifiag {non expedite}
P.O. Bix 670

Golumbua, OH 43216

  

Expedite Faing (Tee business day procesaing time,
Requires an wdc onal $100.09)

PO. Bax 1380 +

Gobimbus, OH 43296

 

 

 

 

 

 

 

  
  

 

 

 

 

 

3

t —

Name! Registration g

Filing Fee: $39 =“

Form Must Be Typed &

CHECK ONLY ONE (1) Box =

| Trade Name offi : Fictitious Name x
C4 (467-RNO) Date of frst use ed Ed (169.NFO)

 

 

 

 

THE FEDERAL RESERVE BANK OF FITE & CO. HOLDINGS
Name being Registered: or Reported

 

 

 

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
Name of the Registrant

 

 

 

 

Note: if the registrant is a partnership, please provide the name.of the partnership. Individual partner names are
not permitted but are required on page 2 of the form.

 

 

 

Registrant's Entity Number (if registered with Ohio Secretary of State):

 

4340726

 

 

 

All registrants must complote the Information In thig section |

 

The general nature of business conducted by the registrant

 

TO EXPROPRIATE PRIVATE PROPERTY FOR PUBLIC USE IN THE ERECTION OF THE FEDERAL RESERVE
BANK OF FITE & CO, HOLDINGS WITH ALIEN LAND REGISTRATION LR 1248 ON LAWFUL CONVEYANCE;
WHO SELLS COLLATERALIZE DEBT oAlicaTiONS TO JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
2118141) AF A DISCOUNT; VIA INTERNATIONAL

IRE TRANSFER FOR LIABILITY INSURANCE AGAINST THE
PUBLIC DEBT; 1.E. FEDERAL RESERVE NOTE{(S) J

AND TO EXERCISE FRACTIONAL RESERVE BANKING IN
REPAYMENT OF OBLIGATIONS OF THE UNITED STATES.

 

Business address:

 

180 EAST BROAD STREET
Mailing Address

 

 

 

{COLUMBUS OHIO
City

 

 

43275
ZIP Code

 

 

 

 

 

 

Form 534A

 

 

 

Pana J nf 2

~ Last Revised: 10/01/2017
Case: 5:21-cv-01036-JRA Doc #: 1-2 Filed: 05/18/21 9 of 14. PagelD #: 21
_ DOG ID ----> 201916803140

 

 

 

Complete the information in this section If registrant
ORC 1776, if partnership is registered, provide regi

@ partnership NOT registered in Ohio pursuant to
jon number on page one.

 

 

 

\Provide the name and address of at least one general pare

 

Name ion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Pursuant to OAG 89-081, ifa general partner is a
transact business in Ohio; if a general partner is a foreign
assumed name, please provide the assumed: name and

 

lorelgn corporation/imited liability. company, it must be licensed to

ration/limited liability company licensed:in Ohio under an
hame as registered in its jurisdiction of formation.

 

 

 

By signing and-submitting.this. form to-the Ohio Secretary of State, the undersigned hereby certifies that he or she has the

requisite authority to execute this document. 1

 

Required

’ 1
cerkyc BANK Ob bete * Cd. terotwes

 

 

Application must ba bel tinal
signed by the registrantor - Signature
an authorized representative.

 

 

If authorized representative
is an individual, then they:

 

 

Tnust sign in. the “signature”

 

 

 

lin the “Print Name” box. Print Name j

jbox, an authorized representative of the business entity
box.

 

If authorized representative is a business entity, not an inbividual, then please print the business name in the “signature”

st sign in the “By” box and print their name in the "Print Name"

 

 

 

Paseen L924

a —|-$32

Bane anfd Last Revised: 10/01/2017

 

 
 

CESENS ZT ULUSO-IRA DOCH Tee ot S

- GUY. ANDREW MACK, JR. -
FEDERAL: RESERVE BANK OF CHICAGO a
230-8. LASALLE STREET oy
CHICAGO, IL 60604. -

 

_ PAY TO THE
- ORDER OF

  
 

 

 

 
  
  

8 wy, ™ REG #4461013

2 OU

 

 

 
 
 
 
  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FICTITIOUS REG #4348937. © otha
memo ___ PRIVATE CHARGEBACK ITE FEDERAL RESERVE BANK OF CHICAGO cane
Neem ca en — epee ere oe ee — os a ee
HO? A000 490 di 2? LBB LBB
CHECK DATE PAYEE CHECK AMOUNT
ACCOUNT DESCRIPTION REFERENCE NO,
CHECK DATE PAYEE CHECK AMOUNT

 

 

 

 

ACCOUNT DESCRIPHON REFERENCE NO,

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case: 5:21-cv-01036-JRA Doc #: 1-2 Filed: 05/18/21 11 0f14. PagelD #: 23
» DOC ID —--> 202010702506

U0 AAT

DATE DOCUMENT ID DESCRIPTION FILING EXPED CERT COPY
O4i17/2020 202010702506 SERVICE MARK REGISTRATION (SMO) 125.00 0.00 6.00 0.60

 

 

Receipt
This is not-abill. Please do not remit payment.

THE FEDERAL RESERVE BANK OF FITE & CO. HOLDINGS
180 EAST BROAD STREET
COLUMBUS, OH 43215

 

STATE OF OHIO
CERTIFICATE

Ohio Secretary of State, Frank LaRose
4461013

      
     
       
       
      

  

It is-hereby certified that the Secretary of State of Ohio has custody of the business records for

THE SEAL OF THE FEDERAL RESERVE BANK OF FITE & CO. HOLDINGS CONTAINS 50 STARS TO
REPRESENT THE 50 SEVERAL STATES; THE BALD EA
and, that said business records show the filing and recording of:

Document(s) Document No(s):

SERVICE MARK REGISTRATION 202010702506
Effective Date: 04/16/2020

   

   
   
    
 
   

Class 36

Registrant's State of Ine. OH THE FEDERAL RESERVE BANK OF FITE & CO. HOLDINGS
Date of First Use: 10/04/2020 120 EAST BROAD STREET
Date of First Use in Ohio: 10/04/2020

: - oe COLUMBUS, OH 43215
Expiration Date: 04/16/2030

   
 
     
  

  

Witness my hand and the seal of the
Secretary of State at Columbus, Ohio this
17th day of Apnil, A.D. 2020.

United States of America SE le
State of Ohio .
Office of the Secretary of State Ohio Secretary of State

  
       
 

 

 

 

 
Case: 5:21-cv-01036-JRA Doc #: 1-2 Filed: 05/18/21 12 of 14. PagelD #: 24
© » DOG ID —> 202010702506

 

Form 555 Prescribed by:
r =: 1 Toll Free: 877.767.3453 | Central Ohio: 614.466.3910
Frank LaRose ChioSoS.gov | business@ChioSoS.gov
| Ohio Secretary of State. | File online or for more information: OhioBusinessCentral.gov

 

 

 

Trademark and Service Mark Application
Filing Fee $125.00
(174-TSMO)
Form Must Be Typed

 

 

THE FEDERAL RESERVE BANK OF FITE & CO. HOLDINGS

 

Name. of Applicant .

 

 

If the applicant is a corporation, partnership, limited partnership or limited liability company, please provide the
jurisdiction of formation.

 

 

 

Jurisdiction of Formation Ohio

 

lf the applicant is a partnership or limited partnership, please provide the names of all general partners:

Name(s)

 

 

 

 

 

 

 

 

Business address of applicant.

 

 

Mailing Address |180 EAST BROAD STREET

 

 

 

 

 

 

City |COLUMBUS State |Ohio ZIP Code {43215

 

 

 

 

 

 

 

 

 

 

Form 555 Page 1 of 3 Last Revised: 06/2019

 

 

 
Case: 5:21-cv-01036-JRA Doc #: 1-2 Filed: 05/18/21 13 of 14. PagelD #: 25
* » DOC'ID —--> 202010702506

 

Describe the mark. The description you provide is the way the mark will be recorded on our database.

FHE SEAL OF THE FEDERAL RESERVE BANK OF FITE & CO. HOLDINGS CONTAINS 50 STARS TO REPRESENT THE 50 SEVERAL STATES; THE
BALD EAGLE, THE SYMBOL OF THE FEDERAL RESERVE BANK OF FITE & CO. HOLDINGS; A SHIELD WITH 13 STRIPES TO REPRESENT THE
ORIGINAL 13 COLONIES OF THE UNITED STATES AND THE NATIONAL VIRTUAL LEASEHOLD INTERESTS OF THIS MARK AND 12 STARS
TO REPRESENT THE 12 DISTRICT FEDERAL RESERVE MEMBER BRANCH BANK AFFILIATES OF THIS MARK; THE OLIVE BRANCH (LEFT) TO
REPRESENT PEACE AND TRANQUILITY; AND THE OAK BRANCH (RIGHT) TO REPRESENT CONFIDENCE AND STRENGTH OF THE NEW
JMONEY SYSTEM OF THE FEDERAL RESERVE BANK OF FITE & CO. HOLDINGS.

 

 

Describe mode or manner in which the mark is used‘on or in connection with the goods or services.

 

THE SEAL OF THE FEDERAL RESERVE BANK OF FITE & CO, HOLDINGS WILL BE USED ON VARIOUS BUILDING(S), STRUCTURE(S) AND
ANNEX{ES) ACQUIRED UNDER THIS MARK,

 

 

 

 

 

 

The class in which the goods or services falk (see list-following form.) |Class 36. Insurance and Finance Services:

 

Describe the goods or services used in connection with the mark.

 

WAREHOUSING OF THE NATIONAL PRODUCT OF FEDERAL RESERVE NOTES.

 

 

 

 

04/10/2020
Date immoDrryyy)

 

 

The mark has been used in business by the applicant (or predecessor) since

 

 

and used in Ohio since 04/10/2020
Date (MM/DDIYYYY)

 

 

 

 

The applicant is the owner of the mark, the mark is in use, and to the knowledge of the person verifying the
application, no other person has the right to use the mark in Ohio either in the identical form of the mark, or in
near resemblance to the mark, as to be likely, when used on or in connection with the goods or services of
another person, to cause confusion or mistake or to deceive.

To the knowledge of the person verifying the application, no other person has a registration or a pending intent
to use application of the same or a confusingly similar mark in the United States Patent and Trademark office for

the same or similar goods or services.

C Applicant is the owner OR @: Applicant is NOT the owner of a concurrent registration in the United States Patent
and Trademark office of the appiicant’s mark covering an area including Ohio.

 

 

A specimen of the mark which shows the mark in use is attached to the application.

 

 

 

 

Form 555 Page 2 of 3 Last Revised: 06/2019

 
f

Case: 5:21-cv-01036-JRA Doc #: 1-2 Filed: 05/18/21 14 o0f 14. PagelD #: 26

_ DOC ID ---> 202010702506

 

 

By signing and submitting this form to the Ohio Secretary of State, the undersigned hereby certifies that he or she
has the requisite authority to execute this document.

Required

Must be signed by the
applicant or an authorized
representative of the
applicant.

If authorized representative
isan individual; then-they:
must sign in the "signature"
box and print their name
inthe "Print Name" box.

¥ authorized representative
is a business. entity, not an
individual, then please. print
the business name in the
"signature" box, an
authorized representative
of the business entity

must sign in the "By" box
and print their name in the
"Print Name" box.

 

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
Signature

 

 

CHRISTOPHER ERIC FITE LLG (371 559)

 

 

 

By (if applicable)

 

CHRISTOPHER ERIC FITE LLC.(371559)

 

 

 

Print Name

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (2118141)
Signature

 

 

|CHRISTOPHER ERIC FITE LLC (3888559)

 

By (if applicable)

 

 

|CHRISTOPHER ERIC FITE LLC (3888559)

 

Print Name

 

Form 555

Page 3 of 3 Last Revised: 06/2019

 

 

 
